department of the treasury internal_revenue_service washington d c uniform issue list legend taxpayer plan a plan_administrator amount e amount f amount g amount h county b month v date w month x date y month z ira dear taxpayer this letter is in response to a ruling_request submitted by you dated which you request a waiver of the 60-day rollover requirement contained in in page sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are a retired employee of county b and a participant in plan a a sec_457 plan in month v you received a form 1099-r for in the mail from the administrator of plan a indicating a total_distribution of amount e with federal tax withholding of amount f and state tax withholding of amount g you had not applied for retirement benefits and you expected to begin receiving required distributions from plan a in month z when you reached years of age the administrator issued a distribution check of amount h amount e less amounts f and g in but you never received it you immediately contacted the plan_administrator when you received the form 1099-r on date w the plan_administrator issued a replacement check in amount h that you received in month x you rolled cash representing amount e into an individual_retirement_arrangement ira on date y this deposit was made more than 60-days from the date of the original distribution but less than 60-days from the date the replacement check was issued to you based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be against equity or good conscience sec_457 of the code provides that to the extent provided in sec_72 of the code sec_72 shall apply to any amount includible in gross_income under this subsection sec_457 of the code states that in general rollovers from a sec_457 eligible_deferred_compensation_plan are subject_to the rules set-forth in sec_402 of the code subparagraphs through and and sec_402 sec_402 of the code requires that an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of page the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates hardship because of the unexpected and unrequested distribution from plan a and your non-receipt of the distribution check you could not reasonably satisfy the requirement that amount e be deposited in an eligible_retirement_plan or ira within days of the distribution from plan a the failure to deposit amount e into an ira within the 60-day period was beyond your reasonable control and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_402 of the code we waive the 60-day rollover requirement with respect to the part of amount e that constitutes an eligible_rollover_distribution pursuant to sec_402 of the code an eligible_rollover_distribution can consist only of pre-tax amounts and earnings and does not include after-tax employee contributions or distributions required by sec_401 of the code you are granted a period of days from the issuance of this ruling letter to make your rollover if all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions this amount will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact -_ yours alan dae b pi ipki manager technical group employee_plans page enclosures deleted copy of ruling letter notice of intention to disclose cc
